UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1846



ELLEN PRITCHARD,    formerly    known   as   Ellen
Evans,

                                                 Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-395-3-17)


Submitted:   December 15, 2000               Decided:   February 7, 2001


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Griffin, III, Kristi F. Curtis, BRYAN, BAHNMULLER,
GOLDMAN & MCELVEEN, L.L.P., Sumter, South Carolina, for Appellant.
J.R. Murphy, J.J. Gentry, MURPHY & GRANTLAND, P.A., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellen Pritchard, formerly Ellen Evans, appeals the district

court’s orders granting summary judgment to the Defendant and

denying her motion for reconsideration on her claims of false im-

prisonment, intentional infliction of emotional distress, and defa-

mation.   The cause of action was removed to district court based on

diversity of citizenship.     We have reviewed the record and the

district court’s opinion de novo.      See Higgins v. E.I. DuPont de

Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).       Finding no

reversible error, we affirm on the reasoning of the district court.

See Pritchard v. Wal-Mart Stores, Inc., No. CA-99-395-3-17 (D.S.C.

May 26, 2000).

     We review the denial of the motion for reconsideration for

abuse of discretion.   United States v. Holland, 214 F.3d 523, 527

(4th Cir. 2000); Collison v. International Chem. Workers Union, 34

F.3d 233, 236 (4th Cir. 1994).        When the motion raises no new

arguments, but merely requests the district court to reconsider a

legal issue or to “change its mind,” relief is not authorized.

United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).     We

have reviewed the record as to the motion for reconsideration and

we affirm on the reasoning of the district court.   We dispense with

oral argument because the facts and legal contentions are adequate-




                                  2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         AFFIRMED




                                  3